DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-11 are objected to because of the following informalities:  the phrase “a tire including a tread wear indicator” in each respective line 1 should be written as –the tire including the tread wear indicator—for consistency in claim language with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2,706,509) and optionally Zhao et al. (US 2015/0174964).



Optionally, Zhao teaches a tread comprising tread wear indicators, wherein a tread is typically built onto a sulfur curable tire carcass and the assembly thereof cured in a suitable mold under conditions of elevated temperature and pressure by methods well known to those having skill in such art ([0084]). In other words, it is well known in the tire art to form an unvulcanized tire carcass, insert the unvulcanized tire carcass into a mold, and cure the tire by methods well known to those having skill in such art. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify White in order to provide the steps of forming an unvulcanized tire carcass, inserting the unvulcanized tire carcass into a mold, and curing the tire as is generally known in the art for the reasons as discussed above, as taught by Zhao.

Regarding claim 2, White further discloses that the forming of the indicia in the step of forming the tread wear indicator includes forming a number that is oriented laterally and visible to a user of the tire (Figs. 1-8). 

Regarding claim 3, White further discloses that forming a plurality of indicators disposed about the tread (Col. 2 lines 44-49).

Regarding claim 4, White further discloses that the step of forming the tread wear indicator includes forming at least four step elements (Figs. 1-8) (Col. 1 lines 61-80; Col. 2 lines 1-36). 



Regarding claim 6, White further discloses that the step of forming the tread wear indicator includes forming the axially-extending surface of each step element at a height that corresponds to a selected percentage of a recommended tread height (Col. 1 lines 61-80; Col. 2 lines 1-36). 

Regarding claim 7, White further discloses that the step of forming the tread wear indicator includes forming the plurality of step elements in a single staircase configuration (Figs. 2, 4-7). 

Regarding claim 8, White further discloses that the step of forming the tread wear indicator includes forming the axially-extending surface of a first one of the step elements at a height that corresponds to about 75 percent of a recommended tread height (Col. 1 lines 64-79), forming the axially-extending surface of a second one of the step elements at a height that corresponds to about 50 percent of the recommended tread height (Col. 1 lines 64-79), forming the axially-extending surface of a third one of the step elements at a height that corresponds to about 25 percent of the recommended tread height (Col. 1 lines 64-79), and forming the axially-extending surface of a fourth one of the step elements at a height that corresponds to about zero percent of the recommended tread height (Col. 1 lines 64-79).

Regarding claim 9, White further discloses that the forming of the indicia in the step of forming the tread wear indicator includes forming the indicia on the axially-extending surface of the first one of the step elements with the number 8, forming the indicia on the axially-extending surface of the second one of the step elements with the number 6, forming the indicia formed on the axially-extending surface .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2,706,509) and optionally Zhao et al. (US 2015/0174964) as applied to claim 1 above, and further in view of Gueugneau (US 2018/0200974).

Regarding claims 10-11, White further discloses that the indicators are molded into the tire (Col. 1 lines 61-62). In other words, the tire is not yet cured at the time of forming the indicators. However, White does not expressly recite that the step of forming the tread wear indicator is performed during the step of curing the tire. White also does not expressly recite that the step of forming the tread wear indicator includes forming the indicator with an insert disposed in the mold.
Gueugneau teaches a tread mold element (i.e. insert) intended to be attached in a mold for vulcanizing tires, wherein the mold element has a surface intended to form all or part of the external surface of the said tire and including a pattern comprising a plurality of recessed or protruding elements formed as integral parts of the said mould element ([0013]). This makes it possible to obtain a particular texture on a tire vulcanized using the said mold ([0013]). In other words, it is generally known in the art to provide a vulcanizing mold with inserts for molding tread elements so as to obtain a particular texture on a vulcanized tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the tread wear indicators molded into the tread of White using a mold insert disposed in a vulcanizing mold during curing of the tire as is generally known in the art for the reasons as discussed above, as taught by Gueugneau.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749